497 So.2d 1348 (1986)
DIVISION OF ADMINISTRATION, STATE OF FLORIDA, DEPARTMENT OF TRANSPORTATION, Appellant,
v.
RUSLAN, INC., et al., Appellees.
No. 4-86-0658.
District Court of Appeal of Florida, Fourth District.
December 3, 1986.
*1349 Franz Eric Dorn, Tallahassee, for appellant.
John C. Lukacs of Lukacs & Lukacs, P.A., Miami, for appellees Rhona Sandman and Howard Sandman.
PER CURIAM.
This is an appeal from an award of attorney's fees to the appellee-property owner in an eminent domain proceeding. The Department of Transportation claims that the $50,000.00 fee was excessive and not in accord with the holding in Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985).
The award of attorneys' fees in condemnation proceedings is governed by the provisions of Section 73.091-.092, Florida Statutes (1985) rather than Rowe. Those statutes contain specific guidelines for determining an appropriate fee to a landowner and the record reflects that the trial court followed those standards here. Considering the evidence of the attorney's time involved for the appellee, the fee awarded amounted to $125-$143 per hour, an amount well within the reasonable range contemplated by the statute. We also reject the Department's claim that the appellee was not entitled to compensation for attorney's time spent on some claims which eventually were rejected by the court. See Hodges v. Department of Transportation, 323 So.2d 275 (Fla. 2d DCA 1975).
HERSEY, C.J., and ANSTEAD and GLICKSTEIN, JJ., concur.